Citation Nr: 9931418	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  94-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, for additional development.  Following 
the requested development, the RO in September 1998 continued 
its denial of the claimed benefit.  The matter is now before 
the Board for final appellate consideration.  


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  It is not shown that the veteran had full-body exposure 
to mustard gas in service.  

3.  No competent evidence has been submitted relating any 
current lung disability to service or to any incident of 
service origin.  


CONCLUSIONS OF LAW

1.  The veteran does not have a lung disability due to 
exposure to mustard gas that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.316 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a lung disability on a basis 
other than as due to exposure to mustard gas.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

In view of the diagnosis in recent years of chronic 
obstructive pulmonary disease, the Board finds that the 
veteran's claim for service connection for a lung disability 
due to exposure to mustard gas is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Pearlman v. West, 11 
Vet. App. 443, 447 (1998) (for purposes of submitting a well-
grounded claim relating to exposure to mustard gas under 
38 C.F.R. § 3.316, the Board must assume that the lay 
testimony regarding exposure is true).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to this claim and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

The veteran primarily contends that he has a lung disability 
as a result of exposure to mustard gas in service.  In 
testimony before the Board in April 1994, he claimed that he 
was exposed to mustard gas while testing gas masks at Fort 
Benning, Georgia, in 1944 and 1945.  He recalled serving with 
the 17th and 82nd Airborne divisions and being exposed to 
mustard gas on several occasions over the course of a six to 
eight week period while testing the gas masks.  The testing 
involved going through a building containing mustard gas 
while wearing a gas mask.  This exposure lasted two to three 
minutes.  He reported that he was also involved in hikes 
while wearing gas masks to determine which was the best type 
of gas mask for use in service.  He said that after his 
exposure to mustard gas, he remembered experiencing nausea.  
He said that he never had to use his gas mask while serving 
overseas.  He also testified that he had not smoked "in a 
long time."  

The record shows that the veteran's period of active duty 
included a period in the United States from September 28, 
1944, to April 5, 1945.  His service records and service 
medical records indicate that he was stationed at Fort 
Benning and was assigned to Company G, 37th Infantry 
Regiment, and Company L, 4th Infantry Regiment.  He also 
served in Company G, 517th Infantry Regiment at Fort Bragg, 
North Carolina.  His unit at separation was Company C, 513th 
Parachute Infantry Regiment.  

A letter dated in October 1993 from the United States Army 
Chemical and Biological Defense Command at Aberdeen Proving 
Ground, Maryland, indicates that M5 gas masks were tested at 
Fort Benning during the period from August to December 1944.  
It was reported that the tests conducted involved tear gas, 
Adamsite and Chlorine but that the historical record showed 
no mention of mustard gas.  The service medical records show 
that the veteran was stationed at Fort Benning during part of 
this period.  

In March 1996, the Board remanded this case in order to 
determine whether the veteran's name appeared on a list of 
Army participants in mustard gas testing or training that had 
been developed by the VA Epidemiology Service.  In April 
1998, the RO contacted the Epidemiology Service and was 
advised that the veteran's name did not appear on any of the 
lists of mustard gas participants maintained by that service.  

Chronic obstructive pulmonary disease is a disease subject to 
service connection on a presumptive basis when full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active military service is shown.  38 C.F.R. § 3.316(a)(2).  

The veteran may well believe that he was exposed to mustard 
gas in service, but it is probable that any exposure he 
experienced was to tear gas or some variant of tear gas and 
not to the mustard gas for which presumptive service 
connection for certain listed diseases has been established 
under 38 C.F.R. § 3.316.  In the absence of convincing 
evidence showing that the veteran experienced full-body 
exposure to mustard gas in service, the Board concludes that 
service connection on a presumptive basis under 38 C.F.R. 
§ 3.316 for chronic obstructive pulmonary disease is not 
warranted.  

In a statement received in April 1998, the veteran maintained 
that he was exposed "to some kind of gas" in service.  
However, his service medical records, including reports of 
chest X-rays at entrance and separation, are negative for any 
indication of a lung disorder.  The record indicates that he 
has been treated only in more recent years for chronic 
obstructive pulmonary disease and polycythemia.  (His 
treating physician indicates that his polycythemia is 
secondary to his pulmonary disorder.)  Although the veteran 
testified that in 1946 he could not breathe as well as he 
once had while playing soccer, he also indicated that he was 
not treated for a lung disorder until the late 1980's or 
early 1990's.  The medical evidence shows diagnoses of 
chronic obstructive pulmonary disease and polycythemia in the 
early 1990's.  In any case, the veteran has not submitted any 
competent evidence to attribute his chronic obstructive 
pulmonary disease to exposure to tear gas or gases other than 
mustard gas in service.  

The threshold question with respect to this aspect of the 
veteran's appeal is whether he has submitted evidence of a 
well-grounded claim for service connection for a lung 
disability on a basis other than under the provisions of 
38 C.F.R. § 3.316.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than mere allegation; the claim 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
service connection claim generally requires medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and a current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim 
is not well grounded, the appeal must fail with respect to 
it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Struck v. 
Brown, 9 Vet. App. 145, 156 (1996).  

The evidence in this case shows the presence of current lung 
disability.  However, the record is negative for any evidence 
of lung disability in service or until decades following 
service.  Moreover, the record is entirely devoid of any 
competent medical evidence or opinion relating any current 
lung disability to service or to any incident in service.  
The only opinion linking any current lung disability to 
service is the opinion of the veteran.  But the veteran, as a 
lay person, is not competent to render such an etiological 
opinion, which requires medical expertise.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of competent medical evidence showing 
that the veteran's current lung disability is attributable to 
service or to an incident of service origin, the claim for 
service connection for a lung disability on a basis other 
than under the provisions of 38 C.F.R. § 3.316 is not well 
grounded and must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  


ORDER

Service connection for a lung disability, including as due to 
exposure to mustard gas, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

